Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered May 27, 2005, which, inter alia, granted defendants’ motion to confirm the report of the Special Referee recommending, after a hearing, that attorneys’ fees be awarded in the amount of $15,180.50, plus costs, unanimously affirmed, without costs.
The findings and report of the Special Referee were amply supported by the hearing record and thus properly confirmed (see e.g. Matter of Williamson, 298 AD2d 314 [2002]). Concur— Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.